Citation Nr: 1102100	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  06-14 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for left great toe disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 
1997.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in February 2005, a statement of the 
case was issued in March 2006, and a substantive appeal was 
received in April 2006.  A Board hearing was conducted in 
November 2010.

The Veteran also filed a notice of disagreement regarding the 
issues of service connection for hypothyroidism and a higher 
rating for right wrist disability.  However, the RO granted 
service connection for hypothyroidism in September 2007 and the 
Veteran withdrew her appeal regarding her right wrist disability 
in July 2008.  


FINDING OF FACT

The Veteran's current left great to degenerative joint disease is 
causally related to injury during her service.  


CONCLUSION OF LAW

Left great toe degenerative joint disease was incurred in the 
Veteran's service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Service treatment records do not show complaints of, treatment 
for, or a diagnosis of left great toe disorder.  After service, 
in August 1999, the Veteran was seen at a service facility for 
left big toe pain reportedly of months duration.  There was no 
history of trauma or increased activity.  The assessment was rule 
out fracture.  In February 2000, degenerative joint disease of 
her first metatarsophalangeal joint of her left foot was 
diagnosed.  

The Veteran and her spouse have testified that she had left great 
toe pain in service starting in 1994, from running on concrete 3 
days per week.  She testified in November 2010 that she had had 
sensitivity, swelling, and tenderness at the time.  Both the 
Veteran and her spouse testified that the Veteran self medicated 
the problem and did not seek treatment because she was afraid of 
how it might be perceived by her military colleagues.  She 
indicated that she felt a profile would make her look weak.  She 
also referred to having to wear high heels as part of her duties.  
She indicated that she did not seek treatment immediately after 
service because she thought that if she quit running, quit 
wearing high heels, and took Excedrin, the problem would go away.  

A service chaplain attested in April 2005 that he had known the 
Veteran to have foot pain in service.  

A service physician indicated in May 2005 that the Veteran's 
running for several days every week could have contributed to her 
left great toe degenerative joint disease.  

There is no documentation of any left great toe complaints in 
service treatment records.  However, the Veteran has testified as 
to the onset of left great toe pain while on group runs during 
service.  She set forth reasons for not wanting to seek treatment 
during service.  The Veteran's spouse essentially corroborated 
the Veteran's assertions.  Both the Veteran and her spouse gave 
sworn testimony and the Board finds no reason to doubt their 
credibility.  An individual who reportedly knew the Veteran 
during service has also corroborated her claim of foot pain 
during service.  

Based on the evidence, the Board concludes that service 
connection is warranted for left great toe degenerative joint 
disease.  As noted above, the Board finds the Veteran to be 
credible and her underlying testimony establishes the onset of 
left great toe problems during service and a continuity of 
symptomatology effecting linking the inservice symptoms with the 
post-service medical diagnosis of degenerative joint disease in 
February 2000.  Accordingly, service connection is warranted for 
left great toe degenerative joint disease.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case, since there is no 
detriment to the Veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the Veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  By letter in March 2006, the 
Veteran was informed of the manner of assigning disability 
evaluations and effective dates.  The Veteran will have the 
opportunity to initiate an appeal from such "downstream" issues 
if she disagrees with these determinations which will be made by 
the RO in giving effect to the Board's grant of service 
connection.


ORDER

Service connection for left great toe degenerative joint disease 
is warranted.  The appeal is granted.   


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


